                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


NELSON ARCE, ET AL.                                                  CIVIL ACTION

VERSUS                                                                  No. 16-14003

LOUISIANA STATE, ET AL.                                                   SECTION I


                               ORDER & REASONS

      Before the Court is a motion1 filed by defendant, Jefferson Parish Sheriff

Joseph Lopinto (“Sheriff Lopinto”), to stay the execution of judgment pending appeal

without obligation to post a supersedeas bond. Plaintiff Ana Christine Shelton

(“Shelton”) opposes the motion and asks the Court to require Sheriff Lopinto to post

the bond as a precondition to staying the judgment. 2 For the following reasons, the

motion is granted.

                                          I.

      This case originated from a lawsuit filed on August 22, 2016 by plaintiff Nelson

Arce (“Arce”) against the State of Louisiana (“State”) and Sheriff Lopinto, alleging

violations of the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act. 3

Arce passed away in May of 2017, and Shelton, the administrator of Arce’s estate and

mother of his children, was substituted as plaintiff. The case proceeded to trial in




1 R. Doc. No. 252.
2 R. Doc. No. 253.
3 Arce, who was deaf, alleged that he suffered discrimination while on probation and

while incarcerated at the Jefferson Parish jail because the State and Sheriff Lopinto
failed to provide him with auxiliary aids necessary for effective communication.


                                          1
December 2017, which concluded in a finding by the jury that the State and Sheriff

Lopinto had intentionally discriminated against Arce in violation of the ADA, but

that the discrimination had not caused Arce injury. Thus, the jury did not award Arce

compensatory damages. The Court, pursuant to a stipulation by the parties, awarded

Shelton nominal damages as to each defendant. 4 Thereafter, Shelton moved for an

award of attorneys’ fees and costs. 5

      With respect to Shelton’s motion for attorneys’ fees and costs, this Court

granted Shelton’s request for costs and denied her request for attorneys’ fees. 6

Shelton then appealed this Court’s denial of her request for attorneys’ fees.

      The United States Court of Appeals for the Fifth Circuit vacated this Court’s

denial of Shelton’s motion for attorneys’ fees and remanded the matter for

reconsideration. 7 On remand, this Court awarded Shelton attorneys’ fees in the

amount of $40,945.02, assessed solely against the State, as well as post-judgment

interest at the federal statutory rate pursuant to 28 U.S.C. § 1961, beginning on the

date of this Court’s judgment on the merits, December 18, 2017, until judgment is

paid. 8 With respect to payment for work performed by Shelton’s counsel in connection

with her appeal, this Court awarded Shelton attorneys’ fees in the amount of

$38,854.91 and costs in the amount of $2,541.40, as well as post-judgment interest at




4 See R. Doc. No. 163, at 1 ¶ 2.
5 R. Doc. No. 176-1.
6 See R. Doc. No. 192, at 32. This Court ordered each defendant to pay one-half of

Shelton’s costs. Id.
7 See Shelton v. Louisiana, 919 F.3d 325, 331 (5th Cir. 2019).
8 R. Doc. No. 233, at 31.



                                          2
the federal statutory rate pursuant to 28 U.S.C. § 1961, beginning on the date of the

Fifth Circuit’s judgment, March 26, 2019, until judgment is paid. 9 This Court ordered

Sheriff Lopinto to pay one-half of the appeal-related award of fees and costs, which

amounts to $20,698.15. 10

      Shelton, Lopinto, and the State have each filed notices of appeal of this Court’s

most recent judgment. 11 Their appeals are currently pending in the Fifth Circuit. 12

                                         II.

      Federal Rule of Civil Procedure 62(d) establishes a general rule that allows

parties to obtain a stay of execution of a money judgment by posting a supersedeas

bond. See Enserch Corp. v. Shand Morahan & Co., 918 F.2d 462, 463–64 (5th Cir.

1990). In the Fifth Circuit, the district court has discretion to depart from the rule

and waive the requirement of a supersedeas bond under two circumstances:

      (1) The judgment debtor objectively demonstrates a present financial
          ability to facilely respond to a judgment and presents to the court a
          financially secure plan for maintaining that same degree of solvency
          during the period of an appeal; or

      (2) The judgment debtor’s present financial condition is such that the
          posting of a full bond would impose an undue financial burden.




9 Id. at 32.
10 Id. The State was ordered to pay the remaining $20,698.16. Id.
11 R. Doc. Nos. 235, 239 & 240.
12 On August 5, 2019, this Court granted the State’s motion to stay the execution of

judgment pending appeal without the requirement of posting a supersedeas bond. See
R. Doc. No. 251.


                                          3
Poplar Grove Planting & Ref. Co. v. Bache Halsey Stuart, Inc., 600 F.2d 1189, 1191

(5th Cir. 1979). The party seeking waiver of the bond bears the burden to “objectively

demonstrate the reasons for such a departure.” Id.

                                          III.

      Sheriff Lopinto asserts that he will be able to satisfy the judgment in the event

of an unsuccessful appeal through payment from a designated account at the

Jefferson Parish Sheriff’s office. 13 In support of this affirmation, Sheriff Lopinto has

submitted affidavits from Suemarie Alizadeh (“Alizadeh”), the chief financial officer

at the Jefferson Parish Sheriff’s office. 14 According to Alizadeh, funds from this

account, which maintains a daily balance of at least $1,000,000.00, are “readily

available” to pay the judgment issued by the Court. 15

      Shelton argues that Sheriff Lopinto has not objectively demonstrated his

ability to pay the judgment. Pointing to the absence of a “financial plan” and

“objective information or figures” with respect to Sheriff Lopinto’s current financial

situation or future ability to satisfy the judgment, Shelton contends that Sheriff

Lopinto has not met the Poplar Grove standard for a departure from Rule 62(d)’s

general requirement. 16



13 See R. Doc. No. 255, at 3.
14 R. Doc. Nos. 252-3 & 255-2. Sheriff Lopinto provided a supplemental affidavit from
Alizadeh in addition to her initial affidavit in support of his motion. The supplemental
affidavit was submitted after the Court advised the parties that the Court lacked
sufficient information to resolve Sheriff Lopinto’s motion based on the materials he
initially submitted. See R. Doc. No. 254.
15 R. Doc. No. 255-2, at 2 ¶¶ 3–4.
16 See R. Doc. No. 253, at 5. The Court notes that Shelton has not responded to the

supplemental affidavit of Alizadeh, which specifies the total amount available in the


                                           4
      The Court finds that Sheriff Lopinto has met his burden under Poplar Grove.

Alizadeh’s affidavit, submitted in her capacity as the chief financial officer of the

Jefferson Parish Sheriff’s office, confirms Sheriff Lopinto’s ability to pay the

judgment. 17 Contrary to Shelton’s allegation that Sheriff Lopinto has not provided

any information regarding the source from which he will satisfy the judgment,

Alizadeh’s affidavit conclusively states that “the Jefferson Parish Sheriff’s Office will

satisfy said judgment from the claims account” designated for such payments. 18

Sheriff Lopinto has also demonstrated his ability to pay in this case by providing the

daily balance maintained in the fund, which far exceeds the amount of the judgment.

Furthermore, Shelton has not offered any reason to doubt the stability of the

Jefferson Parish Sheriff office’s financial situation or its financial solvency.

                                           V.

      For the foregoing reasons,

      IT IS ORDERED that the motion is GRANTED. The execution of judgment

is STAYED pending appeal without the requirement of posting a supersedeas bond.




designated account to pay “claims and judgments such as the one rendered in these
proceedings on June 4, 2019.” R. Doc. No. 255-2, at 2 ¶¶ 3–4.
17 Other courts have accepted similar affidavits from governmental entities in

ordering stays without requiring the posting of a supersedeas bond. See Dominick v.
Barrere, No. 12-497, 2015 WL 7756140, at *4 (M.D. La. Dec. 1, 2015) (Brady, J.);
Greater New Orleans Fair Hous. Action Ctr. v. St. Bernard Par., No. 06-7185, 2013
WL 5525691, at *1 (E.D. La. Oct. 4, 2013) (Berrigan, J.); Burge v. St. Tammany Par.
Sheriff's Office, No. 91-2321, 2001 WL 1104640, at *2 (E.D. La. Sept. 19, 2001).
18 R. Doc. No. 255-2, at 2 ¶ 5.



                                            5
New Orleans, Louisiana, September 9, 2019.




                              _______________________________________
                                      LANCE M. AFRICK
                              UNITED STATES DISTRICT JUDGE




                                 6
